2016 IL 117424



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 117424)

         THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. ONAFFIA
                           McFADDEN, Appellee.


                                Opinion filed June 16, 2016.



        JUSTICE THEIS delivered the judgment of the court, with opinion.

         Chief Justice Garman and Justices Freeman, Thomas, and Karmeier concurred
     in the judgment and opinion.

         Justice Kilbride concurred in part and dissented in part, with opinion, joined by
     Justice Burke.



                                         OPINION

¶1       This case involves an appeal from a conviction for unlawful use of a weapon by
     a felon (UUW by a felon). 720 ILCS 5/24-1.1(a) (West 2008). The conviction was
     based on defendant Onaffia McFadden’s possession of a firearm at a time when he
     had been convicted of aggravated unlawful use of a weapon (AUUW). The
     appellate court vacated the conviction for UUW by a felon based on this court’s
     decision in People v. Aguilar, 2013 IL 112116, which declared section
     24-1.6(a)(1), (a)(3)(A) of the AUUW statute unconstitutional and void ab initio.
     2014 IL App (1st) 102939, ¶ 43. For the following reasons, we reverse that part of
     the appellate court judgment and reinstate defendant’s UUW by a felon conviction.

¶2                                   BACKGROUND

¶3       In December 2002, defendant, then 17 years old, was indicted in Cook County
     case No. 02CR 30903 on six counts of AUUW for the events that transpired on
     November 21, 2002, involving two separate firearms. One count alleged that he
     carried in a vehicle, outside the home, a .38-caliber handgun which was “uncased,
     loaded and immediately accessible” in violation of 720 ILCS 5/24-1.6(a)(1),
     (a)(3)(A) (West 2002); one count alleged that he carried in a vehicle, outside the
     home, a .38-caliber handgun without a valid FOID card in violation of 720 ILCS
     5/24-1.6(a)(1), (a)(3)(C) (West 2002); one count alleged that he carried in a
     vehicle, outside the home, a .38-caliber handgun while under 21 years of age in
     violation of 720 ILCS 5/24-1.6(a)(1), (a)(3)(I) (West 2002); one count alleged that
     he carried in a vehicle a 9-millimeter handgun which was “uncased, loaded and
     immediately accessible” in violation of 720 ILCS 5/24-1.6(a)(1), (a)(3)(A) (West
     2002); one count alleged that he carried in a vehicle a 9-millimeter handgun
     without a valid FOID card in violation of 720 ILCS 5/24-1.6(a)(1), (a)(3)(C) (West
     2002); and one count alleged that he carried in a vehicle a 9-millimeter handgun
     while under 21 years of age in violation of 720 ILCS 5/24-1.6(a)(1), (a)(3)(I) (West
     2002).

¶4       Thereafter, defendant pleaded guilty to one count of AUUW in exchange for
     the dismissal of the other five counts, and he was sentenced to one year of
     probation. There is no confirmation in the record as to which count of AUUW
     defendant pleaded guilty or as to the factual basis for the plea. Defendant
     subsequently violated the terms of his probation, was again sentenced to one year
     of probation, and was ordered to complete boot camp. His probation was ultimately
     terminated unsatisfactorily. In 2005, defendant was convicted of possession of a
     controlled substance with the intent to deliver, a felony, and was sentenced to six
     years in prison.

¶5       Subsequently, in March 2008, defendant was charged in separate cases with
     multiple counts of armed robbery (720 ILCS 5/18-2(a)(2) (West 2008)), AUUW
     (720 ILCS 5/24-1.6(a)(1), (a)(3)(A); (a)(2), (a)(3)(A); (a)(1), (a)(3)(C);
     (a)(2), (a)(3)(C) (West 2008)), and UUW by a felon “having been previously


                                            -2-
     convicted of the felony offense of [AUUW] under case number 02CR-30903” (720
     ILCS 5/24-1.1(a) (West 2008)).

¶6       The cases were joined and proceeded to a bench trial. The evidence established
     that defendant robbed three different victims at gunpoint within a 24-hour period.
     For purposes of the UUW by a felon charges, defendant stipulated that he “has
     previously been convicted of aggravated unlawful use of [a] weapon under Case
     No. 02 CR 30903.” The court admonished defendant regarding his understanding
     that a stipulation is an agreement, and defendant acknowledged that he understood
     that he was agreeing that he had a prior conviction for AUUW.

¶7       The Cook County circuit court found defendant guilty of three counts of armed
     robbery and two counts of UUW by a felon. Defendant was sentenced to concurrent
     prison terms of 29 years for each armed robbery conviction, which included
     15-year mandatory sentencing enhancements, and a concurrent sentence of 10
     years for the UUW by a felon convictions. His motion to reconsider his sentence
     was denied.

¶8       On appeal, defendant’s convictions and sentences for armed robbery were
     affirmed. 2014 IL App (1st) 102939, ¶ 53. With respect to the UUW by a felon
     convictions, the appellate court vacated one of the convictions based on one-act,
     one-crime principles. Id. ¶ 29. With respect to the remaining conviction, defendant
     argued that it must be vacated because it was based on his prior 2002 felony
     conviction of AUUW, which arose from a statute that was held to be facially
     unconstitutional in People v. Aguilar, 2013 IL 112116. 2014 IL App (1st) 102939,
     ¶ 36. The appellate court held that it was “bound to apply Aguilar and vacate
     defendant’s remaining UUW by a felon conviction because the State did not prove
     an essential element of the offense where it alleged in the charging instrument and
     proved at trial a predicate offense that has been declared unconstitutional and void
     ab initio.” Id. ¶ 43.

¶9       The State subsequently filed a petition for leave to appeal in this court, which
     we allowed. Ill. S. Ct. R. 315 (eff. July 1, 2013). Defendant has cross-appealed,
     contending that he is entitled to a new sentencing hearing on his 29-year prison
     sentence for armed robbery.




                                            -3-
¶ 10                                        ANALYSIS

¶ 11              1. The Validity of Defendant’s UUW by a Felon Conviction

¶ 12       In Aguilar, on appeal from the defendant’s conviction for AUUW, this court
       held that section 24-1.6(a)(1), (a)(3)(A) of the AUUW statute—which prohibited
       the carrying outside the home of a firearm which is uncased, loaded, and
       immediately accessible—was facially unconstitutional under the second
       amendment of the United States Constitution. Aguilar, 2013 IL 112116, ¶ 22;
       People v. Burns, 2015 IL 117387, ¶ 21 (clarifying our holding in Aguilar). As a
       result, we reversed the defendant’s conviction for AUUW. Aguilar, 2013 IL
       112116, ¶ 22.

¶ 13       Subsequently, courts have been grappling with the legal effect of our decision
       in Aguilar as it relates to various circumstances. In this appeal, unlike the defendant
       in Aguilar, defendant is not seeking to vacate his 2002 conviction for AUUW.
       Rather, defendant contends that the State failed to prove all of the essential
       elements necessary to sustain his 2008 conviction for the offense of UUW by a
       felon. 720 ILCS 5/24-1.1(a) (West 2008). Accordingly, defendant contends that his
       2008 conviction for UUW by a felon must be vacated.

¶ 14       The UUW by a felon statute makes it unlawful for a person to knowingly
       possess a firearm “if the person has been convicted of a felony under the laws of
       this State or any other jurisdiction.” 720 ILCS 5/24-1.1(a) (West 2008). This court
       has explained that to prove the prior felony conviction, the prosecutor need only
       establish “the defendant’s felon status.” People v. Walker, 211 Ill. 2d 317, 337
       (2004). Our statute “does not require proof of a specific felony conviction.” Id.

¶ 15        In this case, the fact of defendant’s prior felony conviction was established
       when defendant chose to stipulate to his felon status by agreeing that he “ha[d]
       previously been convicted of aggravated unlawful use of [a] weapon under Case
       No. 02 CR 30903.” It is well settled that a stipulation is “an agreement between
       parties or their attorneys with respect to an issue before the court” (People v.
       Woods, 214 Ill. 2d 455, 468 (2005)), and a defendant may, by stipulation, waive the
       necessity of proof of all or part of the State’s case against him (People v. Polk, 19
       Ill. 2d 310, 315 (1960)). When made, a stipulation is “ ‘conclusive as to all matters
       necessarily included in it’ [citation] and ‘[n]o proof of stipulated facts is necessary,
       since the stipulation is substituted for proof and dispenses with the need for

                                                -4-
       evidence’ [citation].” Woods, 214 Ill. 2d at 469. Thus, a defendant is generally
       precluded from attacking or contradicting the stipulation. Id.

¶ 16       Nevertheless, defendant argues that he should be relieved of his stipulation
       regarding the fact of his felon status because he asserts that the statute under which
       he was convicted in 2002 was subsequently declared unconstitutional and void
       ab initio in Aguilar. From that premise, he concludes that his prior 2002 felony
       conviction for AUUW may not then be used to prove the fact of his felon status to
       support his conviction for the 2008 UUW by a felon offense. Defendant relies on
       the principles of the void ab initio doctrine and its application to facially
       unconstitutional criminal statutes to support his contention.

¶ 17       When a statute is held to be facially unconstitutional, the statute is said to be
       void ab initio, i.e., void “ ‘from the beginning.’ ” Perlstein v. Wolk, 218 Ill. 2d 448,
       455 (2006) (quoting Black’s Law Dictionary 1604 (8th ed. 2004)); Hill v. Cowan,
       202 Ill. 2d 151, 156 (2002) (limiting the doctrine to facially unconstitutional
       statutes). A declaration that a statute is void ab initio means that the statute was
       constitutionally infirm from the moment of its enactment and, therefore, is
       unenforceable. People v. Blair, 2013 IL 114122, ¶ 30.

¶ 18       In stating the rationale behind the doctrine and articulating the appropriate
       remedy, we have explained that when a statute violates the constitution it “suddenly
       cuts off rights that are guaranteed to every citizen” and “perverts the duties owed to
       those citizens.” People v. Gersch, 135 Ill. 2d 384, 397 (1990). Thus, this court
       found that “[t]o hold that a judicial decision that declares a statute unconstitutional
       is not retroactive would forever prevent those injured under the unconstitutional
       legislative act from receiving a remedy for the deprivation of a guaranteed right.
       This would clearly offend all sense of due process.” Id. at 397-98. We concluded
       that “where a statute is violative of constitutional guarantees, we have a duty not
       only to declare such a legislative act void, but also to correct the wrongs wrought
       through such an act by holding our decision retroactive.” Id. at 399.

¶ 19       Thus, in considering the void ab initio doctrine’s application to various
       circumstances, we have consistently held that when a criminal statute has been
       declared facially unconstitutional, a defendant may not be prosecuted under it and,
       as a remedy, must be allowed to apply the court’s declaration as a basis to vacate
       his judgment of conviction premised on the facially unconstitutional statute. In
       Gersch, for example, the defendant argued on direct appeal from his murder

                                                -5-
       conviction that the State’s jury demand violated his constitutional right to a bench
       trial. He relied on a decision of this court holding that the statute which granted the
       State a right to demand a jury in certain criminal trials was unconstitutional. Id. at
       397-98. To remedy the wrong, we reversed his conviction and remanded the cause
       for a new trial. Id. at 401-02. In People v. Zeisler, 125 Ill. 2d 42 (1988), defendant
       filed a successful successive postconviction petition, seeking to vacate his
       conviction for aggravated arson under the void ab initio doctrine after this court
       declared the aggravated arson statute under which he was convicted
       unconstitutional. Id. at 45-46. In vacating his conviction, we relied on the principle
       that “the doctrine of void ab initio declares a statute unconstitutional, null and void,
       which results in the court’s vacating a conviction based upon such statute.” Id. at
       48.

¶ 20       Indeed, in numerous cases, defendants have successfully had a judgment of
       conviction vacated because it was premised on a facially unconstitutional statute.
       See, e.g., People v. Manuel, 94 Ill. 2d 242, 244-45 (1983) (affirming on direct
       appeal the dismissal of an indictment premised on an unconstitutional statute,
       reasoning that a defendant cannot be prosecuted under a criminal statute that is
       unconstitutional in its entirety); People v. Tellez-Valencia, 188 Ill. 2d 523, 527
       (1999) (reversing a conviction where the statute creating the offense was
       subsequently declared unconstitutional and was therefore unenforceable); People
       v. Mosley, 2015 IL 115872, ¶ 24 (trial court properly vacated defendant’s AUUW
       convictions as remedy for its posttrial finding that offenses charged were based
       upon the facially unconstitutional statutory sections in Aguilar); People v. Burns,
       2015 IL 117387, ¶ 32 (where defendant was convicted of AUUW and sought to
       vacate his conviction on appeal based on Aguilar, proper remedy was to vacate his
       conviction). Based on this court’s precedent, we continue to reaffirm the principle
       that the void ab initio doctrine renders a facially unconstitutional statute
       unenforceable and renders a conviction under that facially unconstitutional statute
       subject to vacatur.

¶ 21       Applying these principles of law to defendant, the void ab initio doctrine would
       enable him to seek to vacate his 2002 AUUW conviction by filing an appropriate
       pleading. However, in this case, defendant is not seeking to apply the void ab initio
       doctrine to vacate his prior 2002 AUUW conviction. Rather, defendant is seeking
       to reverse his 2008 conviction for UUW by a felon, a constitutionally valid offense,
       by challenging the sufficiency of the evidence to convict him. This distinction
       presents a different question, namely whether a prior conviction, which is asserted
                                               -6-
       to be based on a statute that has been subsequently declared facially
       unconstitutional, may nevertheless serve as proof of the predicate felony conviction
       in prosecuting the offense of UUW by a felon.

¶ 22        None of this court’s existing precedent applying the void ab initio doctrine
       resolves this question. The United States Supreme Court, however, answered a
       similar question in the affirmative. In Lewis v. United States, 445 U.S. 55 (1980),
       the Court held that under a federal felon-in-possession-of-a-firearm statute, a
       constitutionally infirm prior felony conviction could be used by the government as
       the predicate felony. Id. at 65. The statute “prohibit[ed] a felon from possessing a
       firearm despite the fact that the predicate felony may be subject to collateral attack
       on constitutional grounds.” Id. The Lewis court rejected the petitioner’s ability to
       challenge, in the federal proceeding, the use of his uncounseled state felony
       conviction as the basis for his federal prosecution for being a felon in possession of
       a firearm. Id. at 67.

¶ 23       To answer the question presented, the Court examined the language of the
       federal firearms statute and concluded that “[t]he statutory language is sweeping,
       and its plain meaning is that the fact of a felony conviction imposes a firearm
       disability until the conviction is vacated or the felon is relieved of his disability by
       some affirmative action.” Id. at 60-61. The Court “view[ed] the language Congress
       chose as consistent with the common-sense notion that a disability based upon
       one’s status as a convicted felon should cease only when the conviction upon which
       that status depends has been vacated.” Id. at 61 n.5. The Court noted that the federal
       firearms statute contained “[n]o exception *** for a person whose outstanding
       felony conviction ultimately might turn out to be invalid for any reason.” Id. at 62.
       The legislature intended that “the defendant clear his status before obtaining a
       firearm,” in keeping with Congress’s purpose to keep firearms away from persons
       who are potentially irresponsible and dangerous. (Emphasis in original.) Id. at
       64-65.

¶ 24       Thus, under Lewis and its progeny, the fact of a felony conviction without any
       intervening vacatur or other affirmative action to nullify the conviction triggers the
       firearms disability. Id. at 60-61. See, e.g., United States v. Mayfield, 810 F.2d 943,
       945-46 (10th Cir. 1987) (affirming federal firearms conviction even though state
       predicate conviction may have been void for lack of jurisdiction under state law);
       People v. Chambers, 922 F.2d 228, 238-40 (5th Cir. 1991) (even where predicate
       felony was subject to nullification on collateral attack, it was nevertheless a
                                                -7-
       conviction for purposes of federal firearms statute); United States v. Padilla, 387
       F.3d 1087, 1092 (9th Cir. 2004) (even where predicate felony was subsequently
       vacated nunc pro tunc, such conviction must be invalidated before felon takes
       possession of firearm; later relief will not invalidate federal felon-in-possession
       conviction); United States v. Leuschen, 395 F.3d 155, 157-59 (3d Cir. 2005)
       (holding that the federal felon-in-possession statute precluded the defendant’s
       collateral attack on a prior conviction irrespective of validity of that conviction,
       even where defendant claimed the law had been amended prior to trial). In
       particular, in United States v. Wallace, 280 F.3d 781, 784 n.1 (7th Cir. 2002), the
       Seventh Circuit affirmed the defendant’s conviction as a felon in possession despite
       the fact that the basis for his felon status was premised on a statute that was void
       ab initio. The court relied on the fact that the defendant pled guilty to the UUW by
       a felon offense and could not challenge that admission. Id. at 784. However, the
       court also noted that the defendant’s argument lacked merit in any event,
       reaffirming the principles in Lewis “despite different permutations of the
       [defendant’s] change in status regarding the predicate felony.” Id. at 784 n.1. The
       court reiterated that those cases reinforced the “straightforward principle that the
       only relevant question is the defendant’s status at the time he was charged with
       unlawfully possessing a firearm.” Id.

¶ 25       The State maintains that like the federal statute, under Illinois’s UUW by a
       felon statute, a defendant’s felon status is determined at the time of the firearms
       possession and his disability ceases only when the prior conviction has been
       properly vacated. Thus, the fact that a prior felony conviction may subsequently
       turn out to be invalid for any reason and subject to vacatur under the void ab initio
       doctrine is not relevant for purposes of proving the elements of the separate offense
       of UUW by a felon.

¶ 26       We agree that the resolution of the question before us requires us to first
       consider the language of section 24-1.1(a), the controlling statute under which
       defendant was convicted in 2008. 720 ILCS 5/24-1.1(a) (West 2008). The
       interpretation of a statute presents a question of law, subject to de novo review.
       People v. Simpson, 2015 IL 116512, ¶ 29. Our primary objective is to ascertain and
       give effect to the true intent of the legislature. Id. This inquiry starts with the plain
       language of the statute, which is the most reliable indicator of legislative intent. Id.
       In determining the plain meaning of the statute, we may also consider “the reason
       for the law, the problems sought to be remedied, the purposes to be achieved, and
       the consequences of construing the statute one way or another.” People v. Gutman,
                                                  -8-
       2011 IL 110338, ¶ 12. We presume that “the legislature did not intend to create
       absurd, inconvenient, or unjust results.” Id.

¶ 27       The UUW by a felon statute prohibits the possession of a firearm by any person
       “if the person has been convicted of a felony under the laws of this State or any
       other jurisdiction.” 720 ILCS 5/24-1.1(a) (West 2008). As previously explained,
       that language of the statute requires the State to prove only “the defendant’s felon
       status.” Walker, 211 Ill. 2d at 337. Contrary to the appellate court’s finding, the
       statute does not require the State to prove the predicate offense at trial.
       Additionally, the proscription under section 24-1.1(a) is expressed in the past tense,
       thus applying to any person who “has been convicted” of a felony (720 ILCS
       5/24-1.1(a) (West 2008)). Nothing on the face of the statute suggests any intent to
       limit the language to only those persons whose prior felony convictions are not later
       subject to vacatur.

¶ 28       We see no reason to treat the interpretation of section 24-1.1(a) differently than
       the Supreme Court’s interpretation of the similar federal statute in Lewis. Although
       the Supreme Court’s construction of a federal statute is not binding on Illinois
       courts in construing an Illinois statute, the Supreme Court’s interpretation of a
       similar federal statute may provide guidance in interpreting our own statute.
       Gutman, 2011 IL 110338, ¶ 17.

¶ 29       As with the federal statute, the language of section 24-1.1(a) is “consistent with
       the common-sense notion that a disability based upon one’s status as a convicted
       felon should cease only when the conviction upon which that status depends has
       been vacated.” Lewis, 445 U.S. at 61 n.5. The purpose of the statute, like the federal
       prohibition, is to protect the public from persons who are potentially irresponsible
       and dangerous. People v. Garvin, 2013 IL App (1st) 113095, ¶ 14. Thus, under
       section 24-1.1(a), it is immaterial whether the predicate conviction “ultimately
       might turn out to be invalid for any reason.” Lewis, 445 U.S. at 62. Moreover, as
       with the federal statute, the UUW by a felon statute is not concerned with
       prosecuting or enforcing the prior conviction. Rather, the legislation is concerned
       with “the role of that conviction as a disqualifying condition for the purpose of
       obtaining firearms.” Mayfield, 810 F.2d at 946. Accordingly, based on the plain
       wording of this particular statutory scheme, the UUW by a felon offense is a status
       offense, and the General Assembly intended that a defendant must clear his felon
       status before obtaining a firearm.


                                               -9-
¶ 30       Moreover, the policy and purpose of the UUW by a felon statute are served by
       requiring an individual to clear his felony record before possessing a firearm, “no
       matter what infirmity infects his conviction.” Padilla, 387 F.3d at 1091. As one
       jurisdiction aptly pointed out, a defendant “may not resort to self help by first
       obtaining and possessing [a] firearm, and thereafter try[ing] to assert the invalidity
       of the prior conviction as a defense to a [UUW by a felon] prosecution.” People v.
       Harty, 219 Cal. Rptr. 85, 88 (Cal. App. 1985). Additionally illustrative of the
       policy and purpose of the statute is Clark v. State, 739 P.2d 777 (Alaska Ct. App.
       1987), where the Alaska court explained:

              “It appears to us that sound policy supports what we perceive to be the
          intent of the legislature. *** We see no reason why the legislature would want
          to encourage a person who has formerly been convicted of a felony to gamble
          by possessing a concealable firearm, hoping that if he or she is arrested for
          being a felon in possession that he or she can defend against that offense by
          having the former conviction set aside.” Id. at 781.

       There is nothing absurd or unjust or unreasonable about requiring a person who
       believes he has been wrongly convicted of a felony to clear his status through the
       judicial process before being allowed to possess a firearm. The UUW by a felon
       statute represents a considered and deliberate decision to require that a prior felony
       conviction be vacated or expunged before a firearm is possessed.

¶ 31       It is axiomatic that no judgment, including a judgment of conviction, is deemed
       vacated until a court with reviewing authority has so declared. As with any
       conviction, a conviction is treated as valid until the judicial process has declared
       otherwise by direct appeal or collateral attack. Although Aguilar may provide a
       basis for vacating defendant’s prior 2002 AUUW conviction, Aguilar did not
       automatically overturn that judgment of conviction. Thus, at the time defendant
       committed the UUW by a felon offense, defendant had a judgment of conviction
       that had not been vacated and that made it unlawful for him to possess firearms.

¶ 32       This case in particular highlights the importance of having the judgment of
       conviction vacated before possessing a firearm. Although for purposes of this
       appeal, the State does not dispute that defendant’s 2002 conviction is premised on
       an unconstitutional statute, the record does not confirm defendant’s assertion. The
       indictment for the 2008 UUW by a felon offense does not identify the specific
       nature of the 2002 predicate AUUW offense under which defendant pleaded guilty.

                                               - 10 -
       Rather, it alleges that defendant had a felony conviction for “[AUUW] under case
       number 02CR-30903.” Furthermore, the records submitted by defendant in his
       appendix to his supplemental appellate brief in support of his argument that his
       conviction was unconstitutional fall outside the certified record of the proceedings.
       Even if considered, they provide no more clarity.

¶ 33       The indictment in the 02CR 30903 case reflects six separate charges of AUUW
       based on two separate guns, under various subsections of the statute, including the
       fact that defendant was under 21 at the time he possessed the firearms and lacked an
       FOID card. The record further indicates that defendant pleaded guilty in case No.
       02CR 30903 to one count of AUUW, but the record does not affirmatively reflect
       that defendant pleaded guilty under section 24-1.6(a)(1), (a)(3)(A), the only section
       held unconstitutional in Aguilar. The record does not contain the plea colloquy or
       the factual basis for that plea. Thus, had defendant properly sought to vacate his
       2002 guilty plea before possessing a firearm, these issues could have been
       adequately considered and resolved in an appropriate proceeding.

¶ 34       Lastly, we reject defendant’s undeveloped assertion that interpreting the UUW
       by a felon statute in line with the State’s argument would lead to a violation of due
       process or would violate second amendment rights. Statutes are presumed to be
       constitutional, and we have a duty to uphold the constitutionality of a statute
       whenever reasonably possible. Mosley, 2015 IL 115872, ¶ 40. The party
       challenging the constitutionality of the statute has the burden to prove its invalidity.
       Id. As stated in Lewis, with respect to due process, the legislature “could rationally
       conclude that any felony conviction, even an allegedly invalid one, is a sufficient
       basis on which to prohibit the possession of a firearm.” Lewis, 445 U.S. at 66. As
       explained, nothing in the UUW by a felon statute prevents a defendant who
       believes his prior conviction is invalid from seeking a remedy for the deprivation of
       a guaranteed right. The remedy is to challenge the judgment of conviction and have
       the unlawful judgment of conviction set aside before deciding to possess a firearm.

¶ 35       With respect to the second amendment, in its normal application, the UUW by a
       felon statute is a presumptively lawful “longstanding prohibition[ ] on the
       possession of firearms.” District of Columbia v. Heller, 554 U.S. 570, 626 (2008).
       In McDonald v. City of Chicago, Illinois, 561 U.S. 742, 786 (2010) (quoting Heller,
       554 U.S. at 626), the Court reiterated that “[w]e made it clear in Heller that our
       holding did not cast doubt on such longstanding regulatory measures as
       ‘prohibitions on the possession of firearms by felons.’ ” See also Burns, 2015 IL
                                                - 11 -
       117387, ¶ 29 (indicating that the legislature can constitutionally prohibit felons
       from carrying readily accessible firearms outside the home).

¶ 36       Nevertheless, defendant appears to mount an as-applied challenge, contending
       that it would violate the second amendment to apply the UUW by a felon statute to
       felons whose status derived from constitutionally protected conduct. We have
       previously stated that it would be improper for this court to render a decision on an
       as-applied challenge where there has been no evidentiary hearing and no findings
       of fact on that issue. Mosley, 2015 IL 115872, ¶ 47. In any event, defendant has not
       shown that his conduct was entitled to second amendment protections, which are
       held by “law-abiding, responsible citizens” for self-defense (Heller, 554 U.S. at
       635), where he chose to possess a firearm, which he used to rob three victims at
       gunpoint, knowing that he had not vacated his prior felony conviction.

¶ 37       In sum, defendant may seek to vacate his prior 2002 conviction for AUUW
       under the void ab initio doctrine based on this court’s declaration in Aguilar.
       Nevertheless, even if successful, that remedy would neither alter nor extinguish the
       requirement under section 24-1.1(a) that defendant clear his felon status before
       obtaining a firearm. Accordingly, for all of the foregoing reasons, defendant’s prior
       conviction properly served as proof of the predicate felony conviction for UUW by
       a felon.



¶ 38                                     2. Cross-Relief

¶ 39       In his cross-appeal, defendant contends that the appellate court erred when it
       ruled that his 29-year concurrent sentences for the armed robberies need not be
       remanded for resentencing. In the appellate court, defendant argued that his
       concurrent 29-year sentences for armed robbery were excessive and that the
       appellate court should consider that without his prior AUUW conviction he had
       only one prior felony conviction in his background.

¶ 40        Defendant now contends that the appellate court failed to consider that had the
       trial court been aware that his 2002 AUUW conviction was unconstitutional, and
       that he had fewer convictions, the trial court would have likely sentenced him to
       less than the concurrent 29-year sentences for the armed robberies of the three
       victims. Accordingly, defendant asks this court to either reduce his sentences from


                                              - 12 -
       29 to the minimum available sentence of 21 years or alternatively to remand for
       resentencing.

¶ 41       We reiterate that the constitutional invalidity of defendant’s 2002 AUUW
       conviction is not confirmed by the record in this case. Nevertheless, even if it was
       constitutionally infirm, the record adequately demonstrates that the weight placed
       on the 2002 AUUW conviction was not significant and did not warrant a new
       sentencing hearing. Nor has defendant shown that the one count of UUW by a felon
       that the appellate court vacated based on the one-act, one-crime doctrine had any
       effect on his armed robbery sentence. People v. Payne, 98 Ill. 2d 45, 55 (1983)
       (resentencing unnecessary unless record indicates a vacated conviction had effect
       on the other sentences).

¶ 42       In support of his argument, defendant relies on the trial court’s statement in
       sentencing; the nature of the offense; the mitigation regarding defendant’s
       childhood, mental health problems, and drug and alcohol addiction; and his
       rehabilitative potential. He also relies upon United States v. Tucker, 404 U.S. 443
       (1972). There, the federal district court expressly considered two particular prior
       felony convictions in sentencing that were unconstitutional, and the Supreme Court
       remanded for a new sentencing hearing. Id. at 447. In that case, the Court believed
       that without the convictions, “the factual circumstances of the respondent’s
       background would have appeared in a dramatically different light at the sentencing
       proceeding.” Id. at 448.

¶ 43       Here, in sentencing defendant, the trial court recognized defendant’s difficult
       childhood, his past drug and mental health issues, and his rehabilitative potential.
       The court specifically noted that he “showed some insight,” in expressing remorse
       and taking responsibility for his actions. The judge noted that “[i]f I could forget
       everything else, it would be great. Unfortunately, you know, you come here with
       your history, your criminal history, you come here with the facts of this case, all of
       which this Court has a responsibility to take into consideration.” We disagree with
       defendant’s assertion that this case warrants a remand for a new sentencing hearing.

¶ 44       With respect to his criminal history, the trial court did not point to any one prior
       conviction but, rather, referenced generally his “criminal history” as a factor in
       sentencing. Defendant’s criminal record is extensive. The record reveals that
       defendant not only violated the terms of his probation for the 2002 AUUW offense,
       his probation was ultimately terminated unsatisfactorily for that offense, and then

                                                - 13 -
       he went on to continue to commit other crimes. Defendant had a juvenile
       disposition for aggravated battery and convictions for battery, resisting arrest,
       aggravated assault, criminal trespass to a vehicle, assault, theft, driving while under
       the influence, and possession of a controlled substance with the intent to deliver. In
       addition, the presentence investigation report revealed that defendant was a
       “three-star universal” in the Conservative Vice Lords gang, which he joined at the
       age of 11. The State explained that this title applies to the violent enforcer who is
       tasked with securing the gang’s territory.

¶ 45       With respect to the nature of the armed robberies, the court considered that
       defendant committed armed robberies against three victims during a single 24-hour
       period. During one of the robberies, defendant held a gun to one victim’s neck, and,
       after obtaining his wallet and cell phone and the other victim’s cell phone, he
       returned, again holding the gun to the victim’s neck, and demanded more money.
       Later that day, defendant grabbed another victim’s shoulder, pushed him into a
       fence, and held a gun to his sternum. After obtaining only a few dollars, a cell
       phone, and a wallet, defendant told the victim, “I could have shot you for that.” The
       victim testified that the gun was at his chest throughout the robbery and that he was
       afraid that defendant would shoot him.

¶ 46       Furthermore, armed robbery is a Class X offense punishable by not less than 6
       years and not more than 30 years’ imprisonment. 730 ILCS 5/5-4.5-25(a) (West
       2008). The trial court imposed a 14-year sentence on the armed robbery counts, to
       which the 15-year enhancement was added because defendant used a firearm
       during the commission of the offenses. 720 ILCS 5/18-2(b) (West 2008). Thus,
       defendant’s concurrent sentences for committing armed robberies against three
       victims were 16 years below the maximum sentences permissible for those
       offenses. Based on this record, we conclude that a remand for resentencing on his
       armed robbery convictions is not required.



¶ 47                                     CONCLUSION

¶ 48      We hold that under the UUW by a felon statute, defendant’s felon status at the
       time of the offense properly served as sufficient proof of the predicate felony
       conviction. Additionally, we reject defendant’s assertion that the trial court’s
       imposition of concurrent 29-year prison terms for his armed robbery convictions
       requires a sentencing reduction or remand for a new sentencing hearing.
                                               - 14 -
       Accordingly, for all of the foregoing reasons, we affirm the judgment of the
       appellate court in part and reverse in part.



¶ 49      Appellate court judgment affirmed in part and reversed in part.

¶ 50      Circuit court judgment affirmed in part and vacated in part.




¶ 51      JUSTICE KILBRIDE, concurring in part and dissenting in part:



¶ 52       The majority chooses to define the question in this case as “whether a prior
       conviction, which is asserted to be based on a statute that has been subsequently
       declared facially unconstitutional, may nevertheless serve as proof of the predicate
       felony conviction in prosecuting the offense of UUW by a felon.” Supra ¶ 21. In
       light of this court’s longstanding precedent on the void ab initio doctrine, however,
       the question is actually whether a conviction for UUW by a felon may be
       predicated on a prior conviction for a felony that could never have been validly
       established or prosecuted. The majority answers that question in the affirmative. I
       respectfully dissent from that view.

¶ 53        When a statute is held facially unconstitutional, i.e., unconstitutional in all its
       applications (see In re Rodney H., 223 Ill. 2d 510, 521 (2006)), the statute is said to
       be void ab initio. Lucien v. Briley, 213 Ill. 2d 340, 344-45 (2004); Hill v. Cowan,
       202 Ill. 2d 151, 156 (2002); see also People v. Gersch, 135 Ill. 2d 384, 390 (1990)
       (“ ‘[w]hen a statute is held unconstitutional in its entirety, it is void ab initio’ ”
       (quoting People v. Manuel, 94 Ill. 2d 242, 244-45 (1983))); Perlstein v. Wolk, 218
       Ill. 2d 448, 455 (2006) (an unconstitutional statute is void “from the beginning”).
       The void ab initio doctrine is based on the theory that “ ‘[a]n unconstitutional act is
       not a law; it confers no rights; it imposes no duties; it affords no protection; it
       creates no office; it is, in legal contemplation, as inoperative as though it had never
       been passed.’ ” (Internal quotation marks omitted.) People v. Blair, 2013 IL
       114122, ¶ 28 (quoting Perlstein, 218 Ill. 2d at 454). These principles have long


                                                - 15 -
       been strictly applied in our criminal jurisprudence. Perlstein, 218 Ill. 2d at 466-67;
       Gersch, 135 Ill. 2d at 396-401.

¶ 54       As the majority notes, “[t]he UUW by a felon statute makes it unlawful for a
       person to knowingly possess a firearm ‘if the person has been convicted of a felony
       under the laws of this State or any other jurisdiction.’ ” Supra ¶ 14 (quoting 720
       ILCS 5/24-1.1(a) (West 2008)). The majority then implies, without concluding,
       that defendant’s stipulation of his felon status “precluded [him] from attacking or
       contradicting [that] stipulation” (supra ¶ 15 (citing People v. Woods, 214 Ill. 2d
       455, 469 (2005))). Woods is inapt because the defendant there challenged only the
       evidence of the State’s chain of custody after having entered into a trial stipulation
       as to the narcotics found. Woods, 214 Ill. 2d at 462-66; supra ¶ 15. Constitutional
       questions were never at issue. Finally, the majority addresses defendant’s
       substantive claim under the void ab initio doctrine. It relies on two cases
       purportedly addressing “a similar question,” Lewis v. United States, 445 U.S. 55
       (1980), and United States v. Wallace, 280 F.3d 781, 784 n.1 (7th Cir. 2002). Supra
       ¶¶ 22-34. With Lewis and Wallace, the majority misses the mark.

¶ 55       In Lewis, the United States Supreme Court considered whether a federal
       felon-in-possession conviction could be based on a prior felony conviction
       obtained without counsel or a valid waiver of counsel, in violation of the sixth
       amendment to the United States Constitution. It is worth noting that the Supreme
       Court never used the term “void ab initio” in its discussion. The absence of any
       mention of that term is understandable, however, because the void ab initio
       doctrine was inapplicable; no statute was held facially unconstitutional in Lewis.
       The Court ultimately concluded that the defendant could be convicted of
       unlawfully possessing a gun due to his status as a felon even when his prior felony
       conviction violated his sixth amendment rights. Lewis, 445 U.S. at 67.

¶ 56       In this court, a sixth amendment violation would not have supported a void
       ab initio finding either. In Lewis, the defendant’s predicate felony remained a valid
       offense, and a properly tried defendant could still be convicted on that charge. The
       opposite is true in this case. Contrary to the majority’s description, the issues in
       Lewis and this case are “similar” only at the most superficial level.

¶ 57      While at first blush this case may appear to be similar to Lewis because both
       involve defendants’ challenges to the use of unconstitutional prior felony
       convictions as predicate felonies in later felon-in-possession prosecutions, that

                                               - 16 -
       illusion fades rapidly in the light of serious legal scrutiny. In Lewis, the
       constitutional error occurred as part of the trial process; the predicate offense
       always remained valid. Here, in stark contrast to Lewis, this court invalidated the
       predicate offense in its entirety in Aguilar, 2013 IL 112116, ¶ 22, concluding it was
       a facial violation of “the right to keep and bear arms, as guaranteed by the second
       amendment to the United States Constitution.”

¶ 58     As the majority explains, under our void ab initio doctrine, the invalidated
       AUUW statute was rendered

          “void ‘ “from the beginning.” ’ Perlstein v. Wolk, 218 Ill. 2d 448, 455 (2006)
          (quoting Black’s Law Dictionary 1604 (8th ed. 2004)); Hill v. Cowan, 202 Ill.
          2d 151, 156 (2002) (limiting the doctrine to facially unconstitutional statutes).
          A declaration that a statute is void ab initio means that the statute was
          constitutionally infirm from the moment of its enactment and, therefore, is
          unenforceable. People v. Blair, 2013 IL 114122, ¶ 30.” Supra ¶ 17.

       Thus, after our decision in Aguilar, as clarified in People v. Burns, 2015 IL 117387,
       the offense used as the predicate felony for the UUW by a felon charge in this case
       “was constitutionally infirm” when it was enacted and must be treated as if its
       underlying statute was never operative.

¶ 59       In addition, the majority relies on the Seventh Circuit Court of Appeals decision
       in Wallace. The Seventh Circuit described Wallace’s conviction for unlawful use of
       a weapon as being “vacated as void ab initio when the Supreme Court of Illinois
       ruled that the Act that had transformed the unlawful use of weapon (‘UUW’)
       charge from a misdemeanor to a felony violated the Illinois Constitution.” Wallace,
       280 F.3d at 782-83 (citing People v. Cervantes, 189 Ill. 2d 80 (1999)). The
       constitutional violation in Cervantes, however, was of the Illinois Constitution’s
       single-subject clause (Ill. Const. 1970, art. IV, § 8(d)). Cervantes, 189 Ill. 2d at
       93-96. That violation was based on the constitutionally invalid structure of the
       public act and did not independently consider the constitutional validity of any one
       provision within that public act. Cervantes did not declare the very heart of a
       particular provision facially unconstitutional, as did our holding in Aguilar.

¶ 60      In fact, a close reading of Cervantes reveals it, like Lewis, never used the term
       “void ab initio,” underscoring its inapplicability. Moreover, the circuit court in
       Wallace corrected the defendant’s improper felony conviction by entering “a
       misdemeanor conviction nunc pro tunc” for the offense. Wallace, 280 F.3d at 783.
                                              - 17 -
       The fact that Wallace could still be convicted of the misdemeanor form of that
       offense at all after this court’s decision in Cervantes indicates that this court did not
       declare the criminal statute void ab initio. If we had, the entire offense would have
       ceased to exist, and Wallace’s conviction would have been vacated outright. Thus,
       respectfully, the Seventh Circuit mischaracterized the impact of this court’s
       decision in Cervantes, rendering Wallace inapposite here.

¶ 61        This court has also held that the effect of the void ab initio doctrine is
       necessarily retroactive, applying universally to unwind every conviction ever
       obtained under section 24-1.6(a)(1), (a)(3)(A) of the AUUW statute because “ ‘[t]o
       hold that a judicial decision that declares a statute unconstitutional is not retroactive
       would forever prevent those injured under the unconstitutional legislative act from
       receiving a remedy for the deprivation of a guaranteed right. This would clearly
       offend all sense of due process.’ ” Supra ¶ 18 (quoting Gersch, 135 Ill. 2d at
       397-98). See also People v. Thompson, 2015 IL 118151 (permitting facial
       constitutional challenges to be raised even collaterally in petitions filed pursuant to
       section 2-1401 (735 ILCS 5/2-1401 (West 2010))). Based on the need to vindicate a
       criminal “defendant’s constitutionally guaranteed rights,” we have mandated
       “strict application” of the void ab initio doctrine in criminal cases despite its
       potentially far-reaching consequences. Perlstein, 218 Ill. 2d at 466-67. Because of
       its fundamental constitutional flaw, the relevant portion of the AUUW statute is
       utterly unenforceable. Consequently, no one may be, or has ever been, validly
       convicted under that subsection.

¶ 62       Despite openly acknowledging the critical role the void ab initio doctrine plays
       in our state jurisprudence, the majority nevertheless concludes that defendants may
       obtain retroactive relief from a criminal statute declared to be facially
       unconstitutional only by first jumping through prescribed procedural hoops. The
       majority requires defendants not only to request, but also to obtain, official vacatur
       of their convictions for their non-offenses prior to engaging in constitutionally
       protected conduct, including expression of their fundamental second amendment
       rights, or face yet another felony conviction and sentence.

¶ 63       This court has expressly recognized the fundamental nature of an individual’s
       right to keep and bear arms. Coram v. State of Illinois, 2013 IL 113867, ¶ 49
       (quoting McDonald v. City of Chicago, Illinois, 561 U.S. 742, 778 (2010));
       Aguilar, 2013 IL 112116, ¶ 17 (quoting McDonald, 561 U.S. at 749-50). I fail to
       see how placing these additional burdens on defendants who have already been
                                                - 18 -
       harmed by suffering felony prosecutions for offenses so grievously flawed that they
       cannot be validly applied in even a single instance comports with any “sense of due
       process.” See supra ¶ 18 (quoting Gersch, 135 Ill. 2d at 397-98 (declaring that the
       conclusion that the unconstitutionality of a statute is not retroactive “ ‘would
       clearly offend all sense of due process’ ”)).

¶ 64       Moreover, the majority’s position raises more practical questions, and those
       answers further heighten the likelihood of the State again meting out injustice to
       defendants who have already been the unwitting victims of misplaced criminal
       prosecutions and, undoubtedly in many cases, years lost in prison. These questions
       include: how and, perhaps more importantly, when would these individuals
       discover they are the victims of an inherently unconstitutional legislative act?
       What, if any, mechanism is in place to notify those “convicted” of criminal statutes
       later determined to be so profoundly flawed that each and every prosecution ever
       conducted is invalid? I am aware of none. Virtually the only time individuals
       “convicted” under any criminal statute later declared void ab initio would
       realistically become aware of their plight would be after being charged with
       another criminal offense.

¶ 65       In the majority’s view, however, their fate has already been sealed at that point.
       According to the majority, they cannot simply, and logically, rely on the utter
       invalidity of their purported prior offense to provide a remedy. See supra ¶¶ 29-32.
       And why not? Merely because they acted too late to seek official vacatur of
       convictions that they had no reason to even suspect were fatally and irreparably
       flawed. Once again, I fail to see how the majority’s approach comports with any
       “sense of due process.” See supra ¶ 18 (declaring that a decision holding the
       unconstitutionality of a statute is not retroactive “ ‘would clearly offend all sense of
       due process’ ” (quoting Gersch, 135 Ill. 2d at 397-98)).

¶ 66       The majority also cites the purpose of the UUW by a felon statute: “to protect
       the public from persons who are potentially irresponsible and dangerous.” Supra
       ¶ 29. But because not a single AUUW conviction ever obtained under section
       24-1.6(a)(1), (a)(3)(A) can properly stand after Aguilar and Burns, those convicted
       under that provision cannot rightfully be lumped together with defendants whose
       prior convictions justify deeming them presumptively “irresponsible and
       dangerous.” The contrary conclusion would effectively mean the mere exercise of
       citizens’ fundamental second amendment rights renders them “irresponsible and
       dangerous,” a clearly erroneous result that contradicts our plain holding in Aguilar
                                                - 19 -
       and its progeny. And if, as in this case, a defendant has other prior felony
       convictions befitting the use of that description, the State may be entitled to refile
       charges of UUW by a felon based on the alternative prior conviction. Thus, the
       public can be protected without unnecessarily trampling citizens’ second
       amendment rights.

¶ 67       While the majority makes much of a defendant’s “felon status” (supra
       ¶¶ 24-30), its view places form over constitutional substance and is fundamentally
       inconsistent with this court’s historical explanation of its strict application of the
       void ab initio doctrine in criminal cases. At the time defendant received his 2002
       AUUW felony conviction, the parties and trial court all labored under the mistaken,
       though entirely understandable, belief that his conviction made him a felon. Only
       after this court examined that AUUW provision in Aguilar and determined it could
       not be validly applied under any set of circumstances did that error become
       self-evident. If this court truly means what it says about the void ab initio doctrine,
       no defendant can properly be prosecuted for violating the onerous restrictions
       imposed on the constitutional rights of those officially bearing “felon status,” if that
       “felony” effectively never existed. The injustice resulting from subjecting those
       defendants to further criminal prosecutions based on convictions for an offense that
       could never have been validly charged in the first place simply because they have
       not already officially shed their status as a “felon” is manifest.

¶ 68       In its analysis, the majority opinion also shifts the focus from the plain language
       of the UUW by a felon statute to the defendant’s “status” as a felon. Under the
       express language of the UUW by a felon statute, however, the State must prove that
       a defendant knowingly possessed a firearm while “convicted of a felony under the
       laws of this State.” 720 ILCS 5/24-1.1(a) (West 2008). It does not require proof of
       the defendant’s “felon status.” The AUUW conviction specified in the charging
       instrument for the State’s UUW by a felon count could not be established here
       because, under this court’s void ab initio doctrine, the underlying statute was
       invalid from the day of its enactment. People v. Mosley, 2015 IL 115872, ¶ 55;
       Blair, 2013 IL 114122, ¶ 30.

¶ 69       These circumstances create a situation somewhat akin to mutual mistake. At the
       time of the pre-Aguilar UUW by a felon proceedings, both the State and defendant
       believed the prior AUUW constituted a valid felony conviction. Only after this
       court’s holding in Aguilar did the error come to light. The impact of that holding
       was that, without exception, every AUUW conviction ever entered under that
                                                - 20 -
       section was immediately invalid and unenforceable. See Thompson, 2015 IL
       118151, ¶ 32; People v. Blair, 2013 IL 114122, ¶ 30. After all, what is a conviction
       if not the enforcement of a criminal statute? Logic and fundamental fairness
       mandate that no person can be constitutionally convicted of an offense that could
       never be validly created or prosecuted. It is a legal impossibility. See People v.
       Hayes, 365 Ill. 318, 322 (1937) (concluding embezzlement was a physical and legal
       impossibility when the paper warrants at issue were void). The application of these
       bedrock principles precludes defendant from being convicted of UUW by a felon
       based on his facially unconstitutional 2002 AUUW “conviction.”

¶ 70       The majority’s contrary holding seriously undermines this court’s void ab initio
       doctrine, effectively making convictions for offenses later declared facially
       unconstitutional merely voidable. At best, the majority appears to be manufacturing
       an undefined exception to that doctrine. That exception effectively creates a grace
       period for unconstitutional legislation that could last for over a decade, as in this
       case, and affect vast numbers of people. During that time, our citizens’ most basic
       constitutional rights, including the fundamental right to keep and bear firearms,
       may be violated with impunity. The cost to the citizens of Illinois is simply too
       high. See People v. Krueger, 175 Ill. 2d 60, 75 (1996) (expressing similar
       sentiments in the context of this state’s exclusionary rule).

¶ 71       At a minimum, this court’s diversion from its longstanding “strict application”
       of the void ab initio doctrine in criminal cases (Perlstein, 218 Ill. 2d at 466-67)
       should be done expressly and with special justification for its departure from stare
       decisis. People v. Colon, 225 Ill. 2d 125, 146 (2007). Instead, the majority opinion
       incongruously asserts that it “continue[s] to reaffirm the principle that the void
       ab initio doctrine renders a facially unconstitutional statute unenforceable and
       renders a conviction under that facially unconstitutional statute subject to vacatur.”
       Supra ¶ 20.

¶ 72       Imposing the prerequisite of a prior official vacatur of a conviction for a crime
       that could never be validly prosecuted before an individual is absolved of the full
       criminal consequences of his “felony conviction” is manifestly unjust and creates
       an absurd result. That is particularly true when, through no fault of his own, the
       individual is almost certainly never going to become aware of the opportunity to
       have his conviction vacated until after being held on another charge. Undoubtedly,
       some, if not many, of these individuals will have no prior offenses other than the
       one declared to be facially unconstitutional, yet all will be subject to additional
                                               - 21 -
       charges, punishments, and lifelong restrictions on their basic rights under the
       majority’s view. Rather than support the interests of justice, the majority “would
       forever prevent those injured under the unconstitutional legislative act from
       receiving a remedy for the deprivation of a guaranteed right. This would clearly
       offend all sense of due process.” Gersch, 135 Ill. 2d at 397-98.

¶ 73       As we clearly explained in Gersch, “where a statute is violative of
       constitutional guarantees, we have a duty not only to declare such a legislative act
       void, but also to correct the wrongs wrought through such an act by holding our
       decision retroactive.” Gersch, 135 Ill. 2d at 399. For these reasons, I must dissent
       from the portion of the majority opinion upholding defendant’s conviction for
       UUW by a felon premised on a prior felony that could never be validly prosecuted.
       I agree, however, with the majority’s disposition of defendant’s cross-appeal and
       concur in that portion of the opinion.

¶ 74      JUSTICE BURKE joins in this partial concurrence, partial dissent.




                                              - 22 -